Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  142842(88)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices

  KENNETH ADMIRE,
      Plaintiff-Appellee,
                                                                   SC: 142842
  v                                                                COA: 289080
                                                                   Ingham CC: 07-001752-NF
  AUTO-OWNERS INSURANCE COMPANY,
        Defendant-Appellant.
  ______________________________/

        On order of the Court, the motion for rehearing is considered and it is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 29, 2013
                                                                              Clerk